Mr. Chief Justice Lawrence delivered the opinion of the Court: We see no ground for reversing the decree of sale contained in this record. The objections taken to the notice and the. certificate of its publication are insufficient. The former showed that a petition by guardian to sell the real estate of his wards would be presented at the next term of the circuit court of Will county, and stated the time when said term would be held. It was not necessary that it should also state the special reasons why the order of sale would be asked. The certificate of publication, it is true, does not show that the Lockport Telegraph was published in Will county, but the court could receive other evidence of that fact, and we must presume it did so, as was held in Pierce v. Carleton, 12 Ill. 364, and subsequent cases. The petition was sufficient, and the master’s report sustained its allegations Decree affirmed.